Thomas McGuire, the claimant, is carrying on a general detective business in the City of Chicago, under the name of McGuire & White Detective Agency. On June 12, 1914, the Auditor of Public Accounts employed Mr. McGuire to furnish men to protect the property of the La Salle Street Trust and Savings Bank, the State Bank of Calumet, and the Ash-land Twelfth Bank, which banks were under investigation by the Auditor’s office, Mr. McGuire furnished men and rendered service for the period of time beginning June 12, 1914, and ending September 27, 1914. The statement for services and expenses of operatives rendered shows a charge against the LaSalle Street Bank of $210.85, against the Ashland Twelfth Street Bank of $1,909.20, and against the State Bank of Calumet of $1,903.15, a total of $4,023.20. The testimony of the witnesses shows that the contract was made hy the Auditor, that the services were rendered, and that the charges are the usual and reasonable charges for such service. The State, was represented at the taking of testinmony by the Attorney General, but he has not filed any brief or argument contesting the claim. On the authority of the case of Anyon, et al v. State, decided in the October Term, 1914, by this Court, this claim will be allowed, and it is the judgment of the Court that claimant be awarded the sum of $4,023.20.